The defendants contend that the affirmance by the court of the judgment of the Trial Term results in a judgment annulling the consolidation proceedings as to all the world. They seek to have the remittitur amended so as to limit the effect of our decision to the rights of the plaintiff. This is unnecessary. The consolidation was held to be a nullity as to the plaintiff only. Nothing more was necessary to the decision or decided by the trial court.
Motion denied, with ten dollars costs and necessary printing disbursements. *Page 635